Citation Nr: 1741086	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo, as secondary to service-connected tinnitus and bilateral hearing loss.

2.  Entitlement to service connection for residuals of a jaw injury, claimed as a chin scar and missing teeth.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from May 1960 to May 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A February 2010 rating decision denied a claim for entitlement to service connection for residuals of a jaw injury.  A notice of disagreement was received in February 2010, a statement of the case was issued in April 2011, and a VA Form 9 was received in May 2011.

A July 2013 rating decision denied a claim for entitlement to service connection for vertigo.  A notice of disagreement was received in July 2014, a statement of the case was issued in June 2016, and a VA Form 9 was received in August 2016.

In June 2015, the Veteran submitted a VA Form 21-22 appointing the Veterans service organization (VSO) Disabled American Veterans as his representative.  Unfortunately, the form was not dated by the VSO.  The Veteran was notified of this deficiency in a July 2017 letter, and was requested to resubmit a completed VA Form 21-22.  The Veteran failed to submit a completed form, and as such, is not currently represented by a VSO.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.



FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his vertigo is proximately due to his service-connected tinnitus and bilateral hearing loss.

2.  The preponderance of the evidence reflects that the Veteran does not have residuals of a jaw injury due to any incident of his active duty service.


CONCLUSIONS OF LAW

1.  Service connection for vertigo, as secondary to tinnitus and bilateral hearing loss, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  Service connection for residuals of a jaw injury is not established.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

In this case, the Board is granting the Veteran's claim for entitlement to service connection for vertigo.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA for this issue, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Turning to the remaining issue on appeal, entitlement to service connection for residuals of a jaw injury, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2009, prior to the initial adjudication of the claim, of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA's duty to assist requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. A. § 5103A (d); 38 C.F.R. § 3.159.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).

The Board acknowledges that the Veteran has not been afforded a VA medical examination for his residuals of a jaw injury claim.  In this case, the weight of the evidence demonstrates that there was no in-service injury, event, or disease related to any current jaw residuals.  As such, there is no duty to provide a VA medical examination or obtain a VA medical opinion with respect to this claim.  The Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating this claim of service connection, because there is nothing in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A (a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159 (d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In short, VA has satisfied its duties to notify and assist.  Accordingly, the Board will address the merits of the Veteran's claims.

II.  Service Connection Claims 

The Veteran seeks entitlement to service connection for vertigo, as secondary to his service-connected tinnitus and bilateral hearing loss, and for residuals of a jaw injury.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

A.  Entitlement to Service Connection for Vertigo, as Secondary to Service-Connected Tinnitus and Bilateral Hearing Loss

Among his pertinent contentions, the Veteran contends that his vertigo is proximately due to his tinnitus and hearing loss.  Because the Board is granting this claim on a secondary basis, it will not discuss direct service connection in this decision.

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.   

Importantly, the Veteran is service connected for tinnitus and hearing loss.  See February 2010 and March 2011 rating decisions.

Initially, the Board notes that the Veteran has a current diagnosis of vertigo.  See October 2016 statement from Dr. P; May 2017 Disability Benefits Questionnaire.  The May 2017 Disability Benefits Questionnaire, completed by the Veteran's physician, indicates the Veteran is diagnosed with benign paroxysmal positional vertigo, and Meniere's syndrome, manifested by the symptom of hearing impairment with vertigo.  The Questionnaire indicates the Veteran suffers from vertigo one to four times a month, for less than an hour.  As such, element (1) set forth under Allen, current disability, has been satisfied.  See Allen, supra.

As for element (2) under Allen, nexus, the Board notes the Veteran submitted private treatment records containing medical opinions.  In October 2016, the Veteran's neurologist stated that the Veteran sought treatment for residual complaints of dizziness, vertigo, decreased hearing (hypoacusia), ringing of the ears, and postural true vertigo.  It was noted that the Veteran had chronic episodic symptoms that have been ongoing since 1966.  At that time, he was on active duty and for more than one year, he was exposed to artillery fire.  By 1968 or 1969, he began to experience progressive decreased hearing, bilaterally, with episodic tinnitus, postural vertigo, and ringing of the ears.  The neurologist opined that the Veteran's symptoms are related to the inner ear and are a result of his previous service with exposure to artillery fire, dealing with heavy gun batteries.   The Board notes that statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider factors including interest, bias, and inconsistent statements in determining the credibility of a witness).  There are no medical opinions to the contrary, of record.  Accordingly, the Board finds that element (2) under Allen, nexus, has been satisfied.  See Allen, supra.  

The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Given the current diagnosis of vertigo and medical opinions that relate his post-service diagnosis to his service-connected tinnitus and hearing loss, the Board resolves any reasonable doubt in the Veteran's favor and finds that the evidence supports granting service connection for vertigo.

B.  Entitlement to Service Connection for Residuals of a Jaw Injury

The Veteran seeks entitlement to service connection for residuals of a jaw injury.  The Veteran specified during the June 2017 Board hearing that these residuals consist of a chin scar and missing teeth.  See June 2017 BVA Hearing Transcript, pages 13-14.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.  

Thus, in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma.  The evidence must demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth.

VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

The Veteran testified and submitted statements detailing his in-service jaw injury.  He asserts that in May 1961, he visited a bar in the Philippines, was struck from behind, and punched and kicked until he lost consciousness.  He asserts he was treated in the emergency room and suffered "extensive" injuries to his face and body.  See August 2015 statements; June 2017 BVA Hearing Transcript.  The Veteran has also asserted that this incident caused posttraumatic stress disorder (PTSD).  

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for residuals of a jaw injury.  Service treatment records show that the Veteran received dental treatment; however, there is no indication that his teeth were affected by any trauma during service, or that he was ever treated for any dental traumas during service.  Furthermore, while the Veteran was noted to have five identifying body marks, scars or tattoos, specifically noting four scars on his May 1964 separation examination, there is no mention of a chin scar or any injury involving the chin/jaw.  See May 1964 separation examination.  

The Board notes that the RO was unable to verify the Veteran's in-service personal assault.  See December 2015 Administrative Decision.  The Board finds the Veteran is competent to report he was involved in a personal assault during service; importantly, however, there is no mention of any trauma to the jaw or chin or any type of trauma-related injuries noted in the service treatment records.  

The Board notes that the absence of evidence does not automatically constitute substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Buchanan, 451 F.3d at 1336-37 (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  In order to find that silence in the record contradicts lay testimony, the Board "must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation."  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) (citing Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012) for the proposition that "the absence of evidence cannot be substantive negative evidence without 'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'").  That foundation may be laid by a finding that the fact at issue would ordinarily have been recorded, in which case the Board may legitimately infer from the absence of such a record that it did not occur.  See id.; Buczynski, 24 Vet. App. at 224 (noting that under FED. R. EVID. 803 (7), "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (noting that the Federal Rules of Evidence, including section 803(7), while not controlling in the adjudication of VA benefits claims, provide "useful guidance," and quoting federal case law to the effect that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (internal citation omitted)).  Thus, the Board may infer from silence in the service treatment records that a claimed disease, injury or event did not occur during active service if it finds that the service treatment records are complete "in relevant part," and that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred."  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring).  Such a finding constitutes "contradictory" evidence weighing against the credibility of a claimant's testimony.  Id.  In making this determination, the Board must consider whether it is competent to find that a claimed medical issue would ordinarily have been recorded without supporting medical evidence.  Id. at 434; cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).

Here, the service treatment records are complete "in relevant part" and, in conjunction with subsequent treatment records and other contemporaneous evidence, contradict the Veteran's lay statements.  Specifically, the service treatment records are complete insofar as they pertain to the Veteran's period of active service and include the Veteran's medical and dental file.  The Veteran asserts he was personally assaulted in 1961, a time frame which is encompassed by the period spanned by the service treatment records in the claims file.  There does not appear to be any missing records.  Thus, the service treatment records appear in every way to be complete. 

The service treatment records pertaining to the Veteran's active service are entirely silent for teeth damaged due to trauma or a chin/jaw injury.  Specifically, there is no mention of injury to the jaw, trauma due to a personal assault, loss of consciousness, a laceration or scar to the chin, or any other type of trauma to the jaw area during active service.  

Significantly, the Veteran's dental records include a seemingly comprehensive review of the Veteran's dental treatment during service.  The Veteran has reported that he sustained trauma to his teeth in 1961 and that his teeth fell out during service.  The dental records indicate the Veteran was seen for dental examination in 1960, 1962, 1963 and 1964.  At no time was there any indication that the Veteran suffered from dental trauma.  The treatment records indicate routine dental work.  The dental records constitute probative evidence that the Veteran did not have dental trauma during service, as they record multiple dental treatments, yet fail to indicate any type of trauma or treatment as a result of a trauma.

Additionally, the Veteran's service treatment records document treatment for multiple ailments throughout the course of his time in service, yet fail to note any personal assault or trauma to the chin/jaw.  The service treatment records constitute probative evidence that the Veteran did not have any trauma to the jaw or chin, as they record multiple complaints and treatment, yet fail to indicate any type of trauma or treatment as a result of a trauma to the jaw or chin.

It is within the Board's competence to find it implausible that the Veteran would have sustained dental trauma or a personal assault with "extensive" injuries, as described by the Veteran, and there would be no mention in the treatment records or dental records, yet routine dental care and medical treatment would have been detailed and documented appropriately.  Thus, the Board is competent to find, and so finds, that such injuries would ordinarily have been recorded at some point in these complete records. 

In light of the above, the Board finds that there is a sufficient foundation to infer from the silence in the Veteran's apparently complete service treatment and dental records that he did not sustain any dental trauma, have dental problems, or suffered an injury to the jaw/chin due to any type of trauma during service.  See Kahana, 24 Vet. App. at 440; Fountain, 27 Vet. App. at 272; Horn, 25 Vet. App. at 239.  Moreover, the service treatment records and dental records are not merely silent, but reflect treatment for a number of medical/dental conditions, and yet are negative for any dental or jaw/chin trauma, further making it implausible that the Veteran sustained a trauma during service but it was not recorded.

Therefore, the second element of a service connection claim is not met and service connection must be denied.  See Shedden, 381 F.3d at 1166-67. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against service connection for residuals of a jaw injury.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Entitlement to service connection for vertigo, as secondary to tinnitus and bilateral hearing loss, is granted.

Entitlement to service connection for residuals of a jaw injury, claimed as a chin scar and missing teeth, is denied.





______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


